Judgment, Supreme Court, New York County, entered July 31, 1974, dismissing petition (Article 78, CPLR) to annul respondent-respondent’s determination of disapproval of petitioner’s application for a restaurant liquor license, unanimously reversed, on the law, and vacated, without costs and without disbursements, the determination annulled, and the matter remanded to respondent for further proceedings not inconsistent herewith. Though the past history of the establishment is marred by two prior cancellations of license, petitioner’s derelictions are all traceable to the single fact of her employment of her brother, a convicted felon with no other means of livelihood, in her establishment. The brother, the cause of the trouble, is now dead. It is this past history of the premises which militated against a grant of the license. We find this reason insufficient and indeed irrational. We suggest in our remand that, if no other reason presents itself for disapproval, it would be arbitrary to deny the license on the record here presented. Concur — Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.